Beldock, P. J., and Brennan, J.,
dissent and vote to reverse the order of the Appellate Term and to reinstate the judgment of the District Court of Nassau County, with the following memorandum: The policy contained the following exclusion of liability: “Not liable for loss or damage to the rudder, propeller, strut, shaft, or machinery, inside or outside the vessel, unless caused by stranding, burning, collision with another vessel or sinking resulting from a peril insured against.” It appears to be undisputed that the damage was to the engine. We are of the opinion that the evidence established that such damage was sustained when the propeller struck a piece of cable while the boat was being operated in a channel; that the cable became entangled with the shaft, rudder, propeller and strut causing internal damage to the engine; and that the boat then went ashore. It thus seems to us to be clear that the damage to the engine was not caused by the boat going ashore or by its being stranded. The learned Trial Justice, who heard and observed the witnesses found: (a) that the damage was caused by the propeller striking the eable and by the subsequent explosion; *853and (b) that there did not appear to be a stranding within the coverage of the policy. He accordingly dismissed the complaint. We are in accord with his determination.